DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “receiving a data query request sent by a client device; obtaining a parsing result by parsing the data query request; determining, based on the parsing result, that an execution plan for executing the data query request is a nested loop anti-join, wherein the nested loop anti-join comprises a nested loop join algorithm for implementing an anti-join; in response to determining that the execution plan is the nested loop anti-join, determining that a probability is greater than zero that a to-be-queried field in two to-be-queried data tables indicated by the data query request contains a NULL value, wherein the two to-be-queried data tables comprise a left to-be-queried data table and a right to-be-queried data table, and wherein determining that the probability is greater than zero that the to-be-queried field in the two to-be-queried data tables indicated by the data query request contains a NULL value comprises: determining a NULL attribute of the to-be-queried field in the two to-be-queried data tables indicated by the data query request; and in response to determining that the probability is greater than zero that the to-be-queried field contains a NULL value, generating a filter condition and optimizing the execution plan based on the filter condition generated, wherein the filter condition comprises that a field value of a second to-be-queried field in the left to-be-queried 
The closest prior art of record Ahmed et al. (Pub. No. US 2007/0219952 A1, hereinafter “Ahmed”) discloses receiving a data query request sent by a client device, obtaining a parsing result by parsing the data query request, determining, based on the parsing result, that an execution plan for executing the data query request is a nested loop anti-join, wherein the nested loop anti-join comprises a nested loop join algorithm for implementing an anti-join, in response to determining that the execution plan is the nested loop anti-join, determining that a probability is greater than zero that a to-be-queried field in two to-be-queried data tables indicated by the data query request contains a NULL value, wherein the two to-be-queried data tables comprise a left to-be-queried data table and a right to-be-queried data table, and wherein determining that the probability is greater than zero that the to-be-queried field in the two to-be-queried data tables indicated by the data query request contains a NULL value comprises: determining a NULL attribute of the to-be-queried field in the two to-be-queried data tables indicated by the data query request; and in response to determining that the probability is greater than zero that the to-be-queried field contains a NULL value, generating a filter condition and optimizing the execution plan based on the filter condition Ahmed fails to disclose wherein the filter condition comprises that a field value of a second to-be-queried field in the left to-be-queried data table associated with the data query request comprises a NULL value, wherein the field value is currently traversed to by an outer loop of the nested loop join algorithm, wherein the outer loop traverses the left to-be-queried data table, and wherein the optimizing the execution plan based on the filter condition generated comprises: if the field value of the second to-be-queried field in the left to-be-queried data table comprises a NULL value, the field value is not output as part of a query result for the data query request. As such, the combined features as recited in independent claim 1, and similarly stated in independent claims 8 and 15, are not specifically disclosed in the prior arts of record.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 3-8, 10-15, 17-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166